DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2010/0000905 – hereinafter Wang).
Re Claim 1:
Wang discloses a vial (300), comprising: a container having a sidewall (302), a bottom (302), and a top (near 310) having a vial opening (near 350) (see Fig. 9B); a lid (312) that attaches to the top (near 310) and seals the vial opening (near 350) (see Fig. 9A); a desiccant liner lining (304) of an interior face of the sidewall (302) formed of a first desiccant 10material (see Figs. 9A-9B and paragraph [0065]); a first dispenser insert (352) inserted into the vial opening (near 350) of said container and seated proximate the vial opening (near 350) atop the desiccant liner (see Figs. 9A-9B) (see Figs. 1-12).  
Re Claim 2:
Wang discloses wherein a flexible hinge (near 314) attaches the lid (312) to the top (near 310) (see Figs. 9A-9B).  



Re Claims 3 and 4:
Wang discloses wherein the first dispenser insert (352) comprises a dispenser 15opening (356) that has a dimension less than a dimension of the vial opening (near 350) and greater than a width of an insertable testing strip (150) (see Figs. 1, 3, 5, and 9A-9B).  
Re Claim 5:
Wang discloses wherein the first dispenser insert (352) attaches within the 20container (see paragraph [0080], see Figs. 1-12).  
Re Claim 7:
Wang discloses wherein the inner lining (304) is removable from the sidewall (302) of the container (see Figs. 2A and 9A-9B) (Examiner notes that the liner is an additional component disposed on the inner surface).  
Re Claim 8:
Wang discloses wherein the inner lining (304) comprising the first desiccant material extends to an interior face of the bottom (see Figs. 9A-9B).  
Re Claim 9:
Wang discloses at least one second dispenser insert, wherein the at least one second dispenser insert comprises a dispenser opening having a dimension that is different from a dimension of the first dispenser insert (352) (see paragraphs [0047 and 0076]), see Figs. 2B-5, 9A-9B, and 12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lancesseur et al. (US 2007/0034630 – hereinafter Lancesseur).
Re Claim 6:Wang discloses the device of claim 1, but fails to specifically teach wherein the inner lining and the sidewall are formed as a single molded component by a molding process.  
Lancesseur teaches wherein an inner lining and a sidewall are formed as a single molded component by a molding process (see paragraph [0075]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wang with that of Lancesseur, for it is recognized that a one-piece construction in place of separate elements fastened together is a design consideration within the skill of the art.  
Claim(s) 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Scott Wooldridge (US 2011/0056951 – hereinafter Wooldridge).
Re Claims 7, 10, and 11:Wang discloses the device of claim 1, but fails to specifically teach a replacement inner lining comprising the first desiccant material.  
Wooldridge teaches a replacement inner lining comprising the first desiccant material (see paragraph [0067]).  Re Claim 11: Wooldridge teaches a replacement inner lining comprising a second desiccant material that is different from the first desiccant material (see paragraph [0070]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wang with that of Wooldridge, for it has been recognized that making parts separable is a design consideration within the skill of the art, and the selection of material used is also a design consideration within the art capable of providing different characteristics.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of David Neuman (US 2018/0134911 – hereinafter Neuman).
Re Claims 12 and 13:Wang discloses the device of claim 1, but fails to teach wherein said first desiccant inner lining comprises polyvinyl alcohol, glycerin and propylene maleic anhydride and wherein said first desiccant inner lining comprises about 45 15wt % of polyvinyl alcohol, about 5 wt. % of glycerin, and about 55 wt % of propylene maleic anhydride.  
Neuman teaches wherein a first desiccant comprises polyvinyl alcohol, glycerin and propylene, and anhydrous (see paragraph [0010] and table 3).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wang with that of Neuman, for it has been recognized that where “a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  Examiner notes it would be obvious to try polyvinyl alcohol, glycerin and propylene maleic anhydride as a design choice by one of ordinary skill in the art.

Examiner further notes that Wang in view of Neuman does not discloses said first desiccant inner lining comprises about 45 15wt % of polyvinyl alcohol, about 5 wt. % of glycerin, and about 55 wt % of propylene maleic anhydride.  However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Horst Schorner (US 6,409,034 – hereinafter Schrorner).
Re Claims 14:Wang discloses the device of claim 1, but fails to teach wherein said lid has a flat surface, and said first dispenser insert has a central aperture surrounded by a raised lip that seals against the flat surface of the lid.  
Schorner  teaches wherein a lid has a flat surface (bottom-most flat surface at 34), and a first dispenser insert (14) has a central aperture (16) surrounded by a raised lip that seals against the flat surface of the lid (see Figs. 3 and 4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wang with that of Schorner to allow for sealing a container while closed to protect the contents within against additional debris.
Claim(s) 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gary Otake (US 2003/0185708 – hereinafter Otake).
Re Claims 15 and 18 :
Wang discloses a test-strip dispenser, comprising: a plurality of test strips (150), all of said plurality of test strips having a constant length and width; a dispenser vial (300) formed as a round closed-bottom enclosure with open mouth; a flip-top lid (312) attached to the rim of the dispenser vial mouth by a flexible hinge (near 314); 25a round desiccant liner (304) inserted into the dispenser vial; a disc-shaped shaker partition (352) having an aperture seated atop the desiccant liner, the aperture of said shaker partition having maximum width slightly greater than the common width of said plurality of test strips (see Figs. 1, 3, 5, and 9A-9B, see Figs. 1-12), but fails to specifically teach a reagent pad.
Otake teaches a reagent pad (11) (see Fig. 2A).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wang with that of Otake to allow for testing of test strips as commonly known within the art.
Further Re Claim 19:
Wang discloses wherein said dispenser vial has an interior length L1 (total length), said shaker partition has a thickness L3 (thickness of rim of partition), and said plurality of test strips all have a length L2 where L2 < L1- L3 (see Fig. 8) (see Figs. 9A-9B).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Otake and further in view of Schrorner.
Re Claims 16:Wang in view of Otake discloses the device of claim 15, but fails to teach wherein said lid has a flat surface, and said first dispenser insert has a central aperture surrounded by a raised lip that seals against the flat surface of the lid.  
Schrorner teaches wherein a lid has a flat surface (bottom-most flat surface at 34), and a first dispenser insert (14) has a central aperture (16) surrounded by a raised lip that seals against the flat surface of the lid (see Figs. 3 and 4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wang in view of Otake with that of Schrorner to allow for sealing a container while closed to protect the contents within against additional debris.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Otake and further in view of Trokhan et al. (Us 2019/0344953 – hereinafter Trokhan).
Re Claims 17:Wang in view of Otake discloses the device of claim 15, but fails to teach wherein said dispenser vial is formed as a frusto-conical enclosure.  
Trokhan teaches wherein said dispenser vial is formed as a frusto-conical enclosure (See Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wang in view of Otake with that of Trokhan to provide a change in shape of a device as a design choice known by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651